Mr. Justice Vickers delivered the opinion of the court: One of the principal objections urged by appellants in this case is, that the ordinance ordering the improvement in question is unreasonable and oppressive, and therefore void. There is no question as to the authority of the courts to review the legislative acts of municipal councils to the extent of declaring their ordinances void for unreasonableness. (City of Chicago v. Rumpff, 45 Ill. 90; Tugman v. City of Chicago, 78 id. 405; Hawes v. City of Chicago, 158 id. 653.) This judicial power will, however, be exercised with great care and caution. This court has been called upon in numerous instances to pass upon the question of the reasonableness or unreasonableness of ordinances. A recent case is that of City of Belleville v. Pfingsten, 225 Ill. 293, where it is said that in such case “the court must have regard to all existing circumstances, contemporaneous conditions, objects sought to be obtained and the necessity or want of necessity for its adoption. To justify the court in interfering on questions of this kind requires a clear and strong case, but it is the duty of the court, when such case is presented, to protect against arbitrary and oppressive ordinances.” In that case a number of previous decisions are collected in which this question has been discussed and passed on by this court. From the facts and circumstances in the case at bar as disclosed by the record we are unable to say that such a clear and strong case is presented as to require the interference of the court to prevent the enforcement of the ordinance' in question. There has been no unjust discrimination, no legal provisions have been violated and the tax has been laid in accordance with the methods prescribed by law. The evidence shows that the street in question was last paved with wooden blocks a number of years ago, that such pavement is now useless, and that teams passing to and fro follow the pavement on the street car line. The testimony of a number of witnesses tends to show that the contemplated improvement will facilitate travel on the street, and in view of the heavy hauling thereon it is not unreasonable to pave Elston avenue with granite blocks, as provided for in the ordinance. It is true that witnesses who were tenants of appellants occupying the property for which the objections have been filed, testified that their business would not be benefited by paving this street, but this cannot be accepted as conclusive evidence that the property would receive no benefit from the proposed improvement. This court cannot say that -the ordinance in question is unreasonable and void, and there was no error in overruling appellants’ objections in this regard. It is further insisted by appellants that the court erred in apportioning the amount to be paid between the property owners and the public, and that the appellants were assessed more than their pro rata share and more than their property would be benefited. This question is not open to review in this court. Graham v. City of Chicago, 187 Ill. 411. Appellants further contend that certain property not included in this assessment roll will be benefited by this improvement and should have been assessed. When the superintendent of assessments made up the assessment roll in this case the law presumes that he exercised a sound judgment and discretion in the matter, and this presumption will be indulged until the contrary is shown; also, when he omitted from the assessment certain property it will be inferred, until the contrary is shown, that some good reason arising out of the character and situation of the property existed, and not that he acted negligently or improperly. Unless the superintendent of assessments acted so negligently and improperly in spreading the assessment that, in effect, his acts were fraudulent, the assessment will not be re-cast. (Allen v. City of Chicago, 176 Ill. 113; Betts v. City of Naperville, 214 id. 380.) In the case at bar there was no allegation of negligence or of fraud on the part of the superintendent of assessments and no evidence to that effect. The court committed no error in overruling this objection. From the foregoing views it follows that the findings of the court should be sustained, and therefore there was no error in refusing appellants’ motion to amend them. The judgment of the county court of Cook county is affirmed. Judgment affirmed.